Citation Nr: 9918706	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-43 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1988.
This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD and 
paranoid schizophrenia.

The Board remanded this matter in October 1996 for further 
development.  The Board is satisfied that the RO complied 
with the Remand directives and has determined that no further 
development is warranted in this case.


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  PTSD did not originate in service.

3.  Medical evidence of a nexus between current schizophrenia 
and service has not been submitted.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304(f) (1998).

2.  The veteran's claim of entitlement to service connection 
for schizophrenia is not well-grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current PTSD and schizophrenia 
were incurred during service.  He asserts that he witnessed a 
missile attack on USS Stark on May 17, 1987 during the 
"Persian Gulf War" and that he was exposed to rockets 
flying overhead his vessel on a regular basis.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the veteran's contentions, a brief factual review 
of evidence of record as found in the veteran's claims folder 
would be helpful to an understanding of the Board's decision.


Factual Background

The veteran's service medical records include an enlistment 
examination dated in April 1985 in which all findings are 
normal.  Records dated in July 1988, including an examination 
at discharge, disclose treatment for depression and suicidal 
ideation.
However, in a report of medical history questionnaire, the 
veteran denied having nervous trouble, depression and/or 
excessive worry.  Upon the veteran's report that he had been 
diagnosed to have a personality disorder during his service 
tenure, the examining physician confirmed that the veteran 
had been so diagnosed; specifically to have a dependent 
personality disorder with passive-aggressive tendencies.  

An emergency treatment report reveals that the veteran was 
contemplating suicide.  A diagnosis of personality disorder 
not otherwise specified with dependent, passive-aggressive 
features was rendered and a Global Assessment Functioning 
Score (GAF) of 70 was indicated.   Provisional diagnoses 
included depression, acute, with suicidal tendencies.  In a 
report of medical history dated in July 1988, the veteran 
noted that he experienced depression while on the naval ship.  

Private medical intake records dated from May to June 1993 
reveal repeated diagnoses of schizophrenia, paranoid type.  
Treatment records reflect that the  veteran reported auditory 
hallucinations that began during "Desert Storm when [the] 
USS Stark [was] bombed;"  and that he perceived that Iraqi 
forces were persecuting him.   

Naval service records are included in the veteran's claims 
folder that reflect that the veteran served on the USS Fox.  
Assignment to other vessels is not indicated by the record.

During a VA examination dated in October 1993, the examiner 
recited the veteran's reported inservice experiences.  In 
particular, the veteran reported that he heard an imaginary 
friend, "[redacted]," speaking to him.  The veteran related that 
he had nightmares of "war experiences," which he described 
as seeing his ship being hit by a missile and "40 people 
dying . . . dead bodies everywhere."  The veteran said he 
has "flashbacks" of this experience, and that they were 
triggered by airplane noises.  On examination, the examiner 
rendered diagnoses of chronic and severe PTSD and chronic 
paranoid schizophrenia at Axis I; a history of schizoid 
personality disorder at Axis II; psychosocial stressors, 
severe health and financial problems at Axis IV; and a GAF 
score of 35.  The examiner noted that the veteran's military 
service involved his duties as a cook.  VA medical 
certificates dated in August and December 1993 are also of 
record that relate to treatment of paranoid schizophrenia and 
screening for PTSD programs.  

September 1994 history and mental status notes are of record 
that reveal the veteran's psychiatric history and current 
problems.  On examination, the psychiatrist noted psychotic 
disorder not otherwise specified, probably PTSD at Axis I.  
Private progress notes extending from 1995 to 1998 reveal 
outpatient treatment for various psychotic disorders.  
Multiple diagnoses of schizoaffective disorder and PTSD were 
rendered.

In a statement received in December 1993, the veteran related 
that on "May 17, 1987, we were about 100 feet behind the USS 
Stark when it was hit by two missiles.  I ran top side where 
there were flames, smoke and people yelling for help.  I 
heard one say please help me I am gonna die.  Then the voices 
went away."  In this and other correspondence, the veteran 
also alleged that missiles were routinely flying over his 
ship.

In July 1995 and in April 1996, the RO contacted the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), [(formerly, the United States Army and Joint 
Services Environmental Support Group (ESG)] in an effort to 
corroborate the veteran's claimed stressors.  In May 1996, 
USASCRUR indicated that on May 17, 1987, an Iraqi fighter 
bomber launched two air to surface cruise missiles that 
struck the USS Stark on the port side.  The incident resulted 
on the deaths of 37 crewmembers and the ship was in the 
Persian Gulf when this occurred.  

However, USASCRUR also noted that the veteran's assigned 
vessel, the USS Fox, was not in the Persian Gulf at the time 
of the reported incident; rather, it was in transit from 
Subic Bay, Philippines to Diego Garcia, British Indian Ocean 
Territory.  Further, USASCRUR verified that the U.S. flag 
tanker SS Bridgeton struck a mine on July 24, 1987, at which 
time the USS Fox was 1800 yards away.  USASCRUR enclosed 
relevant ship's histories as to both vessels.  As to the USS 
Fox, its report only reflects its distance from the SS 
Bridgeton.  There are no references to the vessel being 
overflown by missiles in the report.  

During a VA examination dated in September 1997, the examiner 
noted the veteran's history of psychiatric symptomatology 
since service.  Noted are the veteran's claimed inservice 
stressors including a missile attack on the USS Stark and 
frequent rockets flying overhead.  Pertinent diagnoses 
rendered were PTSD, a psychotic disorder not otherwise 
specified, and a depressive disorder not otherwise specified 
in partial remission.  

Private medical records authored by L.L.R., D.O., are 
contained in the veteran's claims folder, reflecting 
continuing treatment for PTSD, schizophrenia, and a psychotic 
disorder not otherwise specified.  

A VA examiner rendered an opinion in a latter dated in May 
1998 in response to the Board's Remand.  Overall, the 
examiner stated that the stress of rockets overhead may be 
enough for PTSD symptomatology; however, that the attack on 
the USS Stark would be much more traumatic and typical for 
PTSD, and that based upon the veteran's account of "viewing 
the attack on the USS Stark," the diagnosis of PTSD was 
valid.

In a June 1998 rating decision, the RO granted service 
connection for depressive disorder and granted an evaluation 
of zero percent effective from July 1993.  

Analysis

The issue for resolution is whether the veteran is entitled 
to service connection for PTSD and/or schizophrenia.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  In cases where the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Furthermore, in well-grounded cases, a veteran is entitled to 
service connection for disability resulting from disease or 
injury coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).  Service 
connection may also be allowed on a presumptive basis for 
certain disabilities, including schizophrenia, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

However, as alluded to supra, the threshold question that 
must be resolved is whether the veteran has presented 
evidence that his claims of service connection are well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation alone is not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991); Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for the veteran's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Under the law, the evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The well-
grounded claim requirement parallels the rule applied in 
civil actions to determine whether a complaint has stated a 
cause of action -- a basis for affording the relief sought -- 
for which purpose the facts alleged are accepted as true.  
Robinette v Brown, 8 Vet. App. 71, 75 (1995).  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King, supra.   

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King, 5 Vet. App. at 21.

The Board finds that this veteran has established a well-
grounded claim of entitlement to service connection for PTSD.  
He has presented evidence of current disability, in that a 
clear diagnosis of PTSD is of record.  That diagnosis has in 
turn been linked by competent medical opinion to a reported 
in-service event, which is presumed credible for the limited 
purpose of ascertaining the plausibility of the claim.  

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  Further, the Board finds that VA has 
complied with its duty to assist the veteran to the extent 
feasible.

Beyond the threshold of the finding of well-groundedness, the 
Board's determination regarding service connection is to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1997). The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
In particular, the presumption of credibility does not extend 
beyond the point at which a claim is held to be well 
grounded.  Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).  
The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is in support of or against 
the claim or is in equipoise.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is against the claim, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board is required to "make specific findings of fact as 
to whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki v. Brown, 6 Vet. App. 90, 98 (1993).  
See also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

In this case, the veteran did not engage in combat with the 
enemy.  The veteran is not the recipient of any combat-
related decorations or awards,  and the veteran has not 
otherwise contended that he participated in combat.

The claimed inservice stressors have not been verified by 
USARCUR.  Specifically, the veteran's allegations that his 
ship, the USS Fox, was about 100 yards behind the USS Stark 
at the time of a missile attack were not verified, and indeed 
have been belief by official governmental records.  Further, 
there is no verification from USARCUR that rockets 
continually passed over the USS Fox as the veteran contends.  
Thus, the veteran has not submitted credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  Therefore, his service connection claim on this 
ground fails.

The Board notes that in the May 1998 medical statement, the 
VA examiner reported that the veteran's stressor of rocket 
missiles flying overhead may be enough to substantiate PTSD-
related symptomatology.  However, there is no verification 
that the veteran experienced such stressful event while in 
service and there is no evidence that the veteran claims 
stressors other than the missile attack on the USS Stark and 
the daily flying of rockets above the USS Fox.  Therefore, 
although the  examiner's opinion relative to the link between 
the veteran's current PTSD and the veteran's claimed 
inservice events for the limited purpose of ascertaining the 
plausibility of the claim, the examiner's statement is 
plainly insufficient to establish the occurrence of the 
claimed stressor.  

Indeed, the Board has noted the opinions of the veteran's 
treating physician as to the sub-silentio belief that the 
claimed stressors occurred.  However, the issue of the 
occurrence of claimed in-service stressors is an 
adjudicative, and not a medical matter.  Cohen v. Brown, 10 
Vet App 128, 142 (1997);  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  Moreover, the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
see also Harder v. Brown, 5 Vet. App. 183, 188 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

Therefore, in light of the above, the veteran's claim of 
entitlement to service connection for PTSD necessarily fails.  
Although the veteran has presented competent evidence of a 
clear diagnosis of PTSD and a medical opinion that provides a 
basis for a medical link between his diagnosis and claimed 
inservice events, he has not presented credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

With respect to the veteran's claim of entitlement to service 
connection for schizophrenia, the Board finds that the claim 
is not well-grounded, in that there has not been obtained 
evidence of an inservice disease medically linked to current 
disability.  Caluza, supra.

Clinical records contained in the veteran's service medical 
records pertain to treatment of depression and personality 
disorder.  Nonetheless, there is no diagnosis of 
schizophrenia of paranoid type or of any type.  Furthermore, 
this disorder was not diagnosed within the one-year 
presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, in this respect, the 
veteran has not presented evidence of an inservice disease or 
event that resulted in chronic disability post-service.   

Further, the veteran was diagnosed with schizophrenia in May 
1993, five years after the veteran's separation from service.  
However, there has been medical evidence of a nexus between 
any post-service schizophrenia and his period of service.  
See Caluza at 506.  As this issue involves questions of 
etiology and medical diagnosis, it is incumbent upon the 
veteran to submit medical evidence to support a plausible 
claim, because it is the claimant, and the claimant alone, 
who bears the initial burden of submitting a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81.  

Thus, the veteran's claim fails for lack of medical evidence 
to substantiate a nexus between post-service schizophrenia 
and his period of service.


ORDER

Service connection for PTSD is denied.

Service connection for schizophrenia is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

 
  GAF is a scale reflecting the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

  The Board notes that the USS Stark was attacked in May 1987 by Iranian air 
forces.  The operation known as "Desert Storm" was conducted against Iraqi forces 
in February 1990, approximately two years after the veteran's discharge from active 
duty.
  In particular, the Board notes that the veteran was awarded the "Battle E" award,  
rendered to those who performed "permanent duty on and/or with ships or 
squadrons that won the battle efficiency competitions subsequent to July 1, 1974."  
See Manual of Military Decorations and Awards (DOD Manual 1348.33-M), July 
1980, Appendix B, page B-4, paragraph 12.

